Tax Commission Records — Vehicle Ownership — Open Record Title 47 O.S. 22.24 [47-22.24] (1968), amending 47 O.S. 22.4 [47-22.4] (1961) prohibiting the sale or furnishing of information obtained from certificates of title by the Oklahoma Tax Commission has no relation to 47 O.S. 52 [47-52](i) (1961), since the latter has been repealed.  Title 47 O.S. 22.24 [47-22.24] (1961) does not contravene 68 O.S. 2109 [68-2109] (1968), and accordingly individuals can copy records of the Oklahoma Tax Commission regarding the ownership of vehicles.  The Attorney General has had under consideration your letter of April 8, 1968, requesting an opinion wherein you ask: "I would like to request an opinion from your office as to whether SB 721 31st Legislature, 2nd Session contravenes 47, Oklahoma Statutes, 47 O.S. 52 [47-52], Subparagraph 1. I would also like to know if an individual can copy the, records of the Oklahoma Tax Commission in regards to the ownership of vehicles in this state." 51 O.S. 24 [51-24] (1961), provides: "It is hereby made the duty of every public official of the State of Oklahoma, and of its subdivisions, who are required by law to keep public records pertaining to their said offices, to keep the same open for public inspection proper purposes, at proper times and in proper manner, to the citizens and taxpayers of this State, and its sub-divisions, during all business hours of the day; provided, however, the provisions of this act shall not apply to Income Tax Returns filed with the Oklahoma Tax Commission, or other records required by law to be kept secret." 68 O.S. 2109 [68-2109] (1967) provides: "The records of the Tax Commission as to ownership of such vehicles shall be open to the public at all times, for the purpose of obtaining any information regarding any individual registrations." Senate Bill 721, Section 1, which amends 47 O.S. 22.24 [47-22.24] (1961) provides: "The Central office of the Oklahoma Tax Commission is prohibited from selling or furnishing to any person other than to law enforcement officers and other agencies of state government or publishing in any manner whatsoever any information it obtains from certificates of title', applications therefor or registration certificates except that lists containing only the name, address and license tag number may be furnished or sold annually to any person.  "Notwithstanding the foregoing, the Oklahoma Tax Commission may make copies of certificates of title, applications therefor and registration certificates and sell the same for the fee hereinafter prescribed. Certified copies of any and all records held by the Oklahoma Tax Commission relative to certificates of title and registration certificates issued under the laws of this State, duly certified by the Oklahoma Tax Commission, may be received in evidence with the same effect as the original, when said original is not in the possession or under the control of the party desiring to use the same. For each certified copy furnished under this Section, a fee of One Dollar ($ 1.00) per instrument shall be charged and collected by the Oklahoma Tax Commission." 47 O.S. 52i [47-52i] [47-52i] (1961) was repealed by O.S.L. 1963, c. 361, Section 4. Black's Law Dictionary, 4th Edition at page 804 defines "furnish" as follows: "To supply or provide citation . . . implying some degree of active effort to accomplish the designated end. citation . . ." In City of Tulsa v. Midland Valley R. Co., 168 F.2d 252, (10th Cir. 1948), states at page 254 as follows: "Since repeals by implication are not favored in the law, we should not impute to the Legislature an intent to repeal, modify or supersede the former Act unless such intention is manifestly clear from the context of the legislation. citation. . . And the enumeration of specific powers operates to exclude those not enumerated. citation" In Smith v. State Board of Education, Okl. 126 P.2d 241, the court said in the body of the opinion at page 242 as follows: "Repeals by implication are not favored, and in construing separate enactments of the Legislature, conclusions as to their intent must be reached if possible so as to give effect to each provision, and an earlier statute will not be held to be repealed by a later one, unless the conflict between the two is irreconcilable. citation" Section 22.24 only prohibits the Central office of the Oklahoma Tax Commission from selling or furnishing any information it obtains, but does not make said records secret.  It is therefore the opinion of the Attorney General that Senate Bill 721 has no relation to 47 O.S. 52i [47-52i] (1961), since the latter has been repealed.  It is further the opinion of the Attorney General that Senate Bill 721 does not contravene 68 O.S. 2109 [68-2109] (1968), and accordingly that individuals can copy records of the Oklahoma Tax Commission regarding the ownership of vehicles.  (W. Howard O'Bryan Jr.)